          Case 20-08009-TLS           Doc 11 Filed 07/10/20 Entered 07/10/20 14:11:25                        Desc
                                      Preliminary Pretrial Order Page 1 of 1
                                                                                                                   ppo (03/15)

                                      UNITED STATES BANKRUPTCY COURT
                                               District of Nebraska

In Re: Specialty Retail Shops Holding Corp.
Debtor(s)

ShopKo Stores Operating Co., LLC                               Bankruptcy Proceedings No. 19−80064−TLS
Plaintiff(s)                                                   Adversary Proceedings No. 20−08009−TLS

v.                                                             Chapter 11

Incipio, LLC
Defendant(s)


                                         PRELIMINARY PRETRIAL ORDER

    The Court finds that the parties shall be required to prepare a Joint Preliminary Pretrial Statement regarding this
adversary. (Please note the new provisions regarding motions for summary judgment)

    IT IS ORDERED, that counsel for all parties shall prepare, sign and file with the Clerk of the United States
Bankruptcy Court on or before September 8, 2020 , a joint document captioned "Joint Preliminary Pretrial
Statement" which is to include:

1.      A summary of plaintiff's or proponent's theory of the case and defendant's or opponent's defense or objections;
2.      A statement addressing whether the proceeding is core or non−core;
3.      A statement addressing whether the parties consent to entry of final orders or judgments by a bankruptcy
        judge;
4.      A statement addressing whether a jury trial has been properly and timely demanded. If a party has demanded a
        jury trial, that party must file a motion for withdrawal of the reference by the district court by the date the Joint
        Preliminary Pretrial Statement is filed. Failure to file a motion to withdraw the reference shall constitute a
        waiver of the right to a jury trial.
5.      A summary of the uncontroverted facts;
6.      A summary of the controverted facts and unresolved legal issues;
7.      A summary of the evidence, e.g., witnesses, exhibits and depositions to be relied upon to establish each of the
        controverted facts;.
8.      A statement as to which exhibits are admitted without objections;
9.      A statement of the estimated number of hours required for trial;
10.     A statement of the date by which motions for summary judgment, if any, shall be filed;
11.     A statement of the date, and after the deadline for filing motions for summary judgment, by which counsel
        will be prepared for trial;
12.     A statement of the date by which parties will confer on scheduling a mediation.
      The preliminary pretrial statement shall be binding between the parties according to its terms.

    If parties settle this matter before the date scheduled above, please inform the Courtroom Deputy, and comply
with Neb. R. Bankr. P. 9019−1, if applicable.

      Dated: 7/10/20

                                                               Thomas L. Saladino
                                                               Chief Judge

Copies mailed by the court to: all interested parties.
